*368OPINION.
Trussell:
We think that under the proof it is shown that petitioner made a sufficient investigation and effort to recover upon the debt and that the conclusion reached by him in the taxable year that it was uncollectible and worthless was, under the conditions shown and then known to him, reasonable and justified. We do not think that the circumstances required that he bring suit, against the advice and opinion of his attorney that the cost would exceed the recovery. Townsend Lumber Co., 1 B. T. A. 894.

Judgment will be entered for the petitioner.